Citation Nr: 0803536	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-06 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gout. 

2.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus, type II. 

3.  Entitlement to a disability rating in excess of 30 
percent for chronic renal insufficiency with hypertension and 
ischemic left ventricular dysfunction. 

4.  Entitlement to an initial disability rating in excess of 
20 percent for peripheral neuropathy, left upper extremity. 

5.  Entitlement to an initial disability rating in excess of 
20 percent for peripheral neuropathy, right upper extremity.

6.  Entitlement to an initial disability rating in excess of 
20 percent for peripheral neuropathy, left lower extremity.

7.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy, right lower extremity.

8.  Entitlement to an effective date earlier than February 8, 
2005 for the granting of service connection for peripheral 
neuropathy, left upper extremity. 

9.  Entitlement to an effective date earlier than February 8, 
2005 for the granting of service connection for peripheral 
neuropathy, right upper extremity.

10.  Entitlement to an effective date earlier than February 
8, 2005 for the granting of service connection for peripheral 
neuropathy, left lower extremity.

11.  Entitlement to an effective date earlier than February 
8, 2005 for the granting of service connection for peripheral 
neuropathy, right lower extremity.

12.  Entitlement to an effective date earlier than February 
8, 2005 for the granting of a total evaluation due to 
unemployability (TDIU). 

13.  Entitlement to an effective date earlier than February 
8, 2005 for the granting of Dependents' Educational 
Assistance (DEA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from November 1957 to 
June 1959 and July 1963 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The veteran testified before the undersigned at the RO at a 
videoconference hearing in August 2007.  A copy of transcript 
was incorporated into the record.  

The issues of entitlement to service connection for gout, 
entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus, type II, and entitlement to an 
effective date earlier than February 8, 2005 for TDIU and 
DEA, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's chronic renal insufficiency with 
hypertension and ischemic left ventricular dysfunction is not 
manifested by chronic albuminuria with some edema; or 
definite decreasing kidney function; or diastolic pressure 
predominantly 120 or more.

2.  The veteran's peripheral neuropathy, left upper extremity 
is currently manifested by no more than incomplete, mild 
symptoms.

3. The veteran's peripheral neuropathy, right upper extremity 
is currently manifested by no more than incomplete, mild 
symptoms.

4.  The veteran's peripheral neuropathy, left lower extremity 
is currently manifested by no more than incomplete, moderate 
symptoms.

5.  The veteran's peripheral neuropathy, right lower 
extremity is currently manifested by no more than mild 
symptoms.

6.  In a final decision dated March 2004, the RO denied the 
veteran's service connection claim for numbness of fingers 
and toes; the veteran did not file a timely notice of 
disagreement.  

7.  A claim for service connection for peripheral neuropathy, 
upper and lower extremities, was received February 8, 
2005; this is the date that was subsequently assigned as the 
effective date for a grant of service connection and award of 
compensation for peripheral neuropathy, bilateral upper and 
lower extremities. 


CONCLUSIONS OF LAW

1.  The criteria for a rating disability in excess of 30 
percent for chronic renal insufficiency with hypertension and 
ischemic left ventricular dysfunction have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic 
Code 7502 (2007).

2.  The criteria for a rating disability in excess of 20 
percent for peripheral neuropathy, left upper extremity, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8610 (2007).

3.  The criteria for a rating disability in excess of 20 
percent for peripheral neuropathy, right upper extremity, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8610 (2007).

4.  The criteria for a rating disability in excess of 20 
percent for peripheral neuropathy, left lower extremity, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8620 (2007).

5.  The criteria for a rating disability in excess of 10 
percent, for peripheral neuropathy, right lower extremity, 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8620 (2007).

6.  The criteria for assignment of an effective date prior to 
February 8, 2005 for the grant of service connection for 
peripheral neuropathy, left upper extremity, are not met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

7.  The criteria for assignment of an effective date prior to 
February 8, 2005 for the grant of service connection for 
peripheral neuropathy, right upper extremity, are not met. 
 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).

8.  The criteria for assignment of an effective date prior to 
February 8, 2005 for the grant of service connection for 
peripheral neuropathy, left lower extremity, are not met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

9.  The criteria for assignment of an effective date prior to 
February 8, 2005 for the grant of service connection for 
peripheral neuropathy, right lower extremity, are not met. 
 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated January 2006 and October 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims for higher 
evaluations and earlier effective dates; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.   
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  The duties to 
notify and assist have been met.

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2007) (harmless error).

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disability.  38 U.S.C.A. § 1155 (West 2002). 
 Evaluation of a service-connected disability requires a 
review of the veteran's entire medical history regarding that 
disability.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007). 
 If there is a question as to which evaluation to apply to 
the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In cases where the appeal ensues from the veteran's 
disagreement with the evaluation assigned in connection with 
the original grant of service connection, the potential for 
the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

Chronic Renal Insufficiency 

By way of history, the veteran was granted service connection 
for hypertension in a May 1992 rating decision.  The RO 
assigned a noncompensable rating, effective June 1990.  In a 
March 2004 rating decision, the RO granted service connection 
for ischemic left ventricular dysfunction associated with 
hypertension, status post left carotid endarterectomy.  A 30 
percent rating was assigned under Diagnostic Code 7006, 
myocardial infarction, effective July 2003.  

Service connection for chronic renal insufficiency with 
hypertension and ischemic left ventricular dysfunction was 
granted in a December 2004 rating decision.  The RO assigned 
a 30 percent rating under Diagnostic Code 7502, Nephritis, 
chronic.   The RO evaluated hypertension and a co-existing 
diabetic nephritis as a single entity, so that it would not 
violate the rule against pyramiding.  See 38 C.F.R. § 4.14 
(the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided).  As held 
by the United States Court of Veterans Appeals in Esteban v. 
Brown, 6 Vet. App. 259 (1994), for purposes of determining 
whether the appellant is entitled to separate ratings for 
different problems or residuals of an injury, such that 
separate evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  Under Diagnostic Code 7502, chronic nephritis is 
rated on the basis of renal dysfunction, and such criterion 
contemplates the level of impairment attributable to 
hypertension.

In evaluating hypertension in this case, the Board will 
consider both the criteria for hypertension independent of 
organ or diabetic involvement under Diagnostic Code 7101, and 
the criteria for renal dysfunction as a manifestation of 
diabetes or other systemic disease process, for which 
hypertension is symptomatic, under Diagnostic Code 7502.

Separate ratings are not to be assigned for disability from 
disease of the heart and any form of nephritis, on account of 
the close interrelationships of cardiovascular disabilities.  
If, however, absence of a kidney is the sole renal 
disability, even if removal was required because of 
nephritis, the absent kidney and any hypertension or heart 
disease will be separately rated.  Also, in the event that 
chronic renal disease has progressed to the point where 
regular dialysis is required, any coexisting hypertension or 
heart disease will be separately rated.  38 C.F.R. § 4.115.

The RO assigned a 30 percent rating under Diagnostic Code 
7502.  Diagnostic Code 7502 indicates any resulting 
disability is to be rated under the criteria for renal 
dysfunction.  Renal dysfunction with albumin and casts with 
history of acute nephritis; or, hypertension non-compensable 
under Diagnostic Code 7101 warrants a noncompensable 
evaluation.  Renal dysfunction with albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101 warrants a 30 
percent evaluation.  A 60 percent rating requires constant 
albuminuria with some edema; or definite decrease in kidney 
function; or hypertension at least 40 percent disabling under 
Diagnostic Code 7101.  38 C.F.R. § 4.115a, Diagnostic Code 
7502 (2007).  Diastolic pressure of 120 or more is rated as 
40 percent disabling.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2007).

The Board also reviewed the claim under Diagnostic Code 7007, 
myocardial infarction.  Under Diagnostic Code 7007, a 30 
percent rating is warranted for workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
for acute congestive heart failure resulting in more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for chronic coronary artery disease resulting in 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7006 (2007).

In August 2007, the veteran testified that he urinates five 
to six times during the day.  He has leakage approximately 
three times a day.  He takes medication for leakage problems, 
but does not wear any protective undergarments.  (T. 6-7).  
    

Pertinent medical evidence includes a June 2004 stress test 
showed left ventricular ejection fraction of 60 percent.  A 
July 2004 diagnostic test noted Creatinine level of 2.0.  
Hypertension was managed with prescribed medication.  An 
August 2004 VA examination report noted that the veteran's 
diabetes mellitus was complicated by chronic renal failure.  

VA examination report dated October 2004 showed blood 
pressure readings of 134/69, 137/71, and 136/69.  No edema 
shown on examination.  VA examination report dated February 
2006 noted blood pressure readings of 182/90-80, right arm 
and 162/92, left arm.  No edema shown on examinations in 
February 2006 or April 2006.  Private medical records from 
Cleveland Clinic, Florida, failed to show albuminuria with 
some edema.  

Definite decrease in kidney function is not shown in the 
record.   The above medical evidence also fails to show 
constant albuminuria with some edema, or hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  Left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent is also not shown to warrant a higher rating under 
Diagnostic Code 7007.  Regular dialysis is not shown and 
thus, separate ratings are not warranted.  Therefore, the 
preponderance of the evidence is against a finding of an 
increased rating in excess of 30 percent for chronic renal 
insufficiency with hypertension and ischemic left ventricular 
dysfunction.  Thus, the benefit-of-the-doubt doctrine does 
not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990).

Peripheral Neuropathy, Upper Extremities

The veteran is service-connected for peripheral neuropathy, 
left and right upper extremities, rated as 20 percent 
disabling each, as analogous to mild paralysis of the sciatic 
nerve, under 38 C.F.R. § 4.124a, Diagnostic Code 8610 (2007). 
  

The veteran testified that he has numbness in his left and 
right hand, between his thumb and the index finger.  (T. 
10).  He contends that he is entitled to initial ratings in 
excess of 20 percent for both upper extremities. 

Diagnostic Code 8610 pertains to neuritis of the upper 
radicular group (fifth and sixth cervicals).  38 C.F.R. § 
4.123 provides that neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at time excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.

Regarding diseases of the peripheral nerves, the term 
"incomplete paralysis," indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
 When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement, 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a (2007).  Evidence of record 
establishes that the veteran is right-handed.  38 C.F.R. § 
4.69 (2007).  

Diagnostic Code 8610 pertains to neuritis of the upper 
radicular group (fifth and sixth cervicals).  Such is rated 
under Diagnostic Code 8510, which provides for a 20 percent 
rating for the upper extremity, irrespective of whether it is 
the major (dominant) or minor upper extremity, when the 
paralysis is incomplete and mild; ratings of 40 and 30 
percent for the major and minor extremities, respectively, 
when the paralysis is incomplete and moderate; ratings of 50 
and 40 percent for the major and minor extremities, 
respectively, when the paralysis is incomplete and severe; 
and maximum ratings of 70 and 60 percent, respectively, when 
the paralysis is complete and all shoulder and elbow movement 
has been lost, or is severely affected, but the hand and 
wrist movements are not affected.  38 C.F.R. § 4.124a, DC 
8610.

Upon review, the preponderance of the evidence is against 
higher initial disability ratings for peripheral neuropathy, 
left and right upper extremities.  A February 2006 VA 
diabetes examination report showed diminished two point 
discrimination in his right hand and decreased two point 
discrimination to the mid forearm on the left.  There was 
decreased proprioception in the right fifth digit.  An 
April 2006 VA neurological examination report noted 
complaints that his left arm felt clumsy.  Examination 
revealed normal strength in the arms.  Cerebellar ataxis 
tremor of moderate degree in the left arm.  Sensation was 
intact in the arms.  Record from Cleveland Clinic dated in 
August 2006 revealed unilateral mild arm weakness.  A 
February 2007 evaluation indicated that peripheral joints had 
full range of motion, without synovitis, joint effusion, or 
tenderness.  No joint pain noted.  

The above findings show incomplete and mild paralysis 
consistent with the assigned 20 percent rating assigned under 
DC 8610.  Sensation was intact.  Unilateral mild arm weakness 
noted with full range of motion.  As the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt 
doctrine does not apply and increased ratings must be denied. 
 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).

Peripheral Neuropathy, Lower Extremities

The veteran is currently rated as 20 percent disabling for 
the left lower extremity and 10 percent disabling for the 
right lower extremity for peripheral neuropathy, as analogous 
to mild paralysis of the sciatic nerve, under 38 C.F.R. § 
4.124, Diagnostic Code 8620 (2007).  Under that code, a 10 
percent rating is assigned for mild neuritis of the sciatic 
nerve.  A 20 percent rating is assigned for moderate neuritis 
of the sciatic nerve.  A 40 percent rating is assigned for 
moderately severe neuritis of the sciatic nerve.  A 60 
percent rating is assigned for severe neuritis of the sciatic 
nerve.

The veteran testified that he has a tingling sensation that 
occurs in the bottom of his feet, starting in the ankle.  He 
has sensitivity in the back of the calves in the right leg.  
(T. 11). 

Based upon a review of the evidence, the Board finds that the 
veteran is currently properly rated.  VA diabetes examination 
report dated in February 2006 noted diminished 2 point 
discrimination to the mid thigh on the right leg and no 2 
point discrimination at all in the left leg and thigh.  He 
had diminished vibratory sensation on the right to the 
malleolus and decreased vibratory sensation in the left to 
the mid thigh.  The veteran stated that he could detect some 
vibration in his toes but it attenuated rapidly.  

VA neurology examination dated in April 2006 noted mild, but 
definite weakness in the left leg, 4 out of 5 in the ankle.  
There was decrease in the stocking distribution below the 
ankles and decreased vibratory position and cold sensation 
bilaterally.  That gait was broad based and the veteran used 
a can both because of neuropathy and because of his 
cerebellar infarction equally.  An August 2006 record from 
the Cleveland Clinic, Florida, noted intermittent positive 
foot paresthesias.  A February 2007 evaluation indicated that 
peripheral joints had full range of motion, without 
synovitis, joint effusion, or tenderness.  No joint pain 
noted.  

The Board finds the above symptomatology, considering all 
evidence of record, to be no more than moderate for the left 
lower extremity and mild for the right lower extremity.  The 
Board finds that the preponderance of the evidence of record 
is against a grant of a higher initial disability rating for 
these disabilities.  

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine does not apply, and 
increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

Earlier Effective Dates

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2007).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection, a claim re-opened after final 
disallowance, or a claim for increase "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim re-opened after final disallowance, or a claim 
for increase "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400 (2007).

The effective date of a grant of direct service connection 
shall be the day following separation from active military 
service or the date when entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, date of receipt of the claim, or date when 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2007).

The effective date of a reopened claim will be the date of 
the receipt of the claim, or the date when entitlement arose, 
whichever is later, except as provided in § 20.1304(b)(1). 
 See 38 C.F.R. § 3.400(r) (2007).  The Board notes that the 
exception provided in Section 20.1304(b)(1) essentially 
refers to cases in which the Board has not accepted 
additional evidence submitted after the expiration of the 90- 
day period following notification of certification of the 
appeal, and that evidence is thereafter found to be the basis 
for an allowance.  This exceptional circumstance is not 
applicable to the veteran's case.

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see also 38 C.F.R. § 3.151(a), and Mitscher v. West, 
13 Vet. App. 123, 127 (1999).  Both statutes referred to 
above (§ 5110 and § 5101) "clearly establish that an 
application must be filed."  Crawford v. Brown, 5 Vet. App. 
33, 35 (1993), citing Wells v. Principi, 3 Vet. App. 307 
(1992).  A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2007).  An 
informal claim is any communication or action indicating an 
intent to apply for one or more VA benefits. 38 C.F.R. § 
3.155(a) (2007).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

Review of the record shows that the veteran applied for 
entitlement to service connection for numbness of fingers and 
toes in June 2003.  In a rating decision dated March 2004, 
the RO denied entitlement to service connection for numbness 
of fingers and toes.  The veteran received notice of the 
March 2004 rating determination that same month.  The RO 
issued a rating decision in December 2004 involving other 
issues.  

On February 8, 2005, the veteran's representative submitted a 
statement indicating a notice of disagreement with a December 
2004 rating decision.  The February 8, 2005 statement also 
indicated that the veteran had bilateral neuropathy of upper 
and lower extremities, secondary to his service-connected 
kidney dysfunction and diabetes.  A Decision Review Officer 
Conference Report reflects that on October 12,  2005, the 
veteran and his representative discussed with the RO, in 
pertinent part, entitlement to service connection for 
numbness of the toes and fingers.  In a May 2006 rating 
decision, the RO granted service connection for peripheral 
neuropathy, upper and lower extremities.  The RO awarded 
service connection effective February 8, 2005, indicating 
that this was the date of claim.  The veteran filed appealed 
the effective date assigned by the May 2006 rating decision, 
arguing that the effective dates should be from 1990. 

In this case, the veteran is not entitled to an earlier 
effective date for the grant of his service-connected 
perinapheral neuropathies, bilateral upper and lower 
extremities.  The veteran first filed a claim for service 
connection for numbness of the fingers and toes in June 
2003.  However, he did not file a timely notice of 
disagreement as to the denial of this claim in the March 2004 
rating decision.  

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the communication must be in terms which can 
be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  38 C.F.R. § 20.201 (2007).  

The one year following the March 2004 rating decision fails 
to note any communication that could be interpreted as a 
notice of disagreement of that rating decision.  The 
statements received by the RO on February 8, 2005 from the 
veteran and his representative did not indicate a desire to 
contest the result of the March 2004 rating decision.  The 
only rating decision noted was the December 2004 rating 
decision, which did not address the service connection claim 
for numbness of the fingers and toes.  Therefore, the March 
2004 rating decision is final.  

The grant of service connection in this case was based on a 
reopened claims due to new and material evidence.  The 
effective date in this case has, therefore, to be assigned 
based on the provisions of § 3.400(r), which means that the 
effective dates will be either the dates when the reopened 
claims were received (February 8, 2005), or the dates when 
entitlement arose.  Here, the RO assigned the date of claims 
received as the effective date for service-connected 
peripheral neuropathies, bilateral upper and lower 
extremities.  Even if the claim of service connection for 
peripheral neuropathy was distinguished from the earlier 
claim of service connection for numbness of the extremities, 
the effective date assigned could still be no earlier than 
the date of receipt of the claim.  See 38 C.F.R. § 3.400.  

In view of this finding, the Board concludes that there is no 
legal entitlement to an effective date earlier than February 
8, 2005 for a grant of service connection for peripheral 
neuropathies, upper and lower extremities.  

While the Board has considered the possibility of resolving 
any reasonable doubt in favor of the veteran, the Board finds 
that a clear preponderance of the evidence is against the 
veteran's claims.  The benefit-of-doubt rule does not apply 
when the Board finds that a preponderance of the evidence is 
against the claims.  Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001)


ORDER

A disability rating in excess of 30 percent for chronic renal 
insufficiency with hypertension and ischemic left ventricular 
dysfunction is denied. 

An initial disability rating in excess of 20 percent for 
peripheral neuropathy, left upper extremity, is denied.  

An initial disability rating in excess of 20 percent for 
peripheral neuropathy, right upper extremity, is denied. 

An initial disability rating in excess of 20 percent for 
peripheral neuropathy, left lower extremity, is denied.

An initial disability rating in excess of 10 percent for 
peripheral neuropathy, right lower extremity, is denied.

An effective date earlier than February 8, 2005 for the 
granting of service connection for peripheral neuropathy, 
left upper extremity, is denied. 

An effective date earlier than February 8, 2005 for the 
granting of service connection for peripheral neuropathy, 
right upper extremity, is denied.

An effective date earlier than February 8, 2005 for the 
granting of service connection for peripheral neuropathy, 
left lower extremity, is denied.

An effective date earlier than February 8, 2005 for the 
granting of service connection for peripheral neuropathy, 
right lower extremity, is denied. 


REMAND

The veteran seeks service connection for gout is secondary to 
his service-connected type II diabetes mellitus. 
 Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the record establishes that the veteran has 
gout.  VA examinations performed in 2004 and 2006 did not 
address whether the veteran's gout was related to type II 
diabetes mellitus.  The veteran testified that he has been 
told by physicians that his gout is related to his service-
connected diabetes mellitus.  

The veteran asserts that an evaluation in excess of 20 
percent is warranted for his service-connected type II 
diabetes mellitus.  Under Diagnostic Code 7913, the next 
higher disability evaluation, 40 percent, is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (2006).

The evidence of record shows that the veteran's diabetes 
requires insulin and a restricted diet; however, the Board 
finds that further development is necessary to clarify 
whether his diabetes requires a regulation of activities.  VA 
examinations performed in 2004 and 2006 did not provide an 
opinion as to the effect that the veteran's diabetes on 
regulation of activities.  VA diabetes examination report 
dated in February 2006 indicated that the veteran was insulin 
dependent, poorly controlled diabetes, with neuropathic 
changes in the upper and lower extremities that is more 
likely than not due to diabetes.   

The above issues raise questions as the parameters of the 
veteran's service-connected disabilities within one year 
prior to filing of TDIU claim.  The veteran filed his service 
connection claim for gout and entitlement to an increased 
rating for diabetes mellitus in June 2003.  In Norris v. 
West, 12 Vet. App. 413 (1999), motion for full Court decision 
denied (July 29, 1999), the Court held that a rating-increase 
claim may include a total rating claim where the veteran 
meets the § 4.16(a) schedular requirements and the record on 
appeal includes evidence of unemployability based on a 
service-connected disability or disabilities.  The outcome 
could affect his entitlement to an earlier effective date for 
DEA.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an 
examination of the veteran to determine 
the extent and etiology of his gout. The 
examiner should review the claims folder 
prior to the examination and should 
indicate on the examination report that 
(s)he has reviewed the claims folder.  A 
copy of this Remand should also be 
provided to the examiner. Any indicated 
studies should be performed.

The examiner should specifically opine 
whether gout was either (a) caused by or 
(b) aggravated by service-connected type 
II diabetes mellitus.  If it is found that 
a gout has been aggravated by the service-
connected type II diabetes mellitus, the 
examiner must specify what permanent 
increase in current gout is attributable 
to service- connected pathology.  The 
examiner should reconcile his/her opinion 
with the evidence of record.  The 
rationale for all opinions should be 
explained in detail.

The examiner should describe in detail the 
effect, if any, the diabetes mellitus has 
on the veteran's social and industrial 
activities (e.g., whether the diabetes 
requires avoidance of strenuous 
occupational and/or recreational 
activities and other regulation of 
activities); the degree of control 
achieved in response to medication (i.e., 
is the diabetes well-controlled, poorly- 
controlled, or uncontrolled); whether 
restricted diet is required; and whether 
there is progressive loss of weight and 
strength, and if so, the extent and 
severity thereof.

2.  After a determination has been made 
regarding the veteran's claims for 
entitlement to service connection for gout 
and entitlement to a disability rating in 
excess of 20 percent for diabetes 
mellitus, the RO should re-adjudicate the 
veteran's claims for entitlement to an 
effective date earlier than February 8, 
2005 for the granting of TDIU and DEA.  If 
any benefits sought are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement of 
the case and be afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


